Citation Nr: 0333711	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran's claim of entitlement to 
service connection for diabetes has been previously denied by 
the RO, most recently in June 1994.  The Board observes that 
subsequent to the prior denials Type II diabetes mellitus was 
added to a list of diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).  As a regulation 
applicable to this case has created a new basis of 
entitlement to a benefit, the veteran's May 2001 claim is 
separate and distinct from the previous claims and the issue 
is as stated on the title page.  Spencer v. Brown, 4 Vet. 
App. 283 (1993).


REMAND

A review of the claims file reveals that the veteran has not 
been notified by VA in specific terms as to the evidence 
which would be needed to substantiate his claim and whether 
VA or the veteran is expected to attempt to obtain and submit 
such evidence.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board must remand the case in order to 
satisfy VA's duty to notify the veteran.  The Board also 
notes that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

The veteran has indicated that he received treatment for his 
diabetes from a VA medical facility in Lincoln, Nebraska, in 
the 1970s.  The Board finds that another attempt to obtain 
such records should be made.




Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  An attempt should be made to obtain 
any treatment records from the VAMC at 
Lincoln, Nebraska, dated prior to 1985.

3.  Consideration should be given to 
obtaining an opinion from an appropriate 
medical specialist for the purpose of 
determining whether the veteran has Type 
1 diabetes mellitus rather than Type 2 
diabetes mellitus. 

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




